ORDER
PER CURIAM.
Richard Purcell (hereinafter, “Appellant”) appeals from the trial court’s grant of summary judgment entered in favor of City of St. Ann, Missouri (hereinafter, “the City”). Appellant claims he had a contractual and due process right to receive health care benefits after retirement pursuant to the City’s ordinances and the City impermissibly encouraged his early retirement without payment of benefits.
We have reviewed the briefs of the parties and the record, on appeal. There is no genuine issue of material fact which would preclude entry of summary judgment. Rule 74.04(c)(3). An extended opinion would have no precedential value. However, we have provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).